          Case 7:20-mj-06496-UA Document 1 Filed 06/22/20 Page 1 of 3



Approved: _______________________________
          DEREK WIKSTROM
          Assistant United States Attorney

Before:      THE HONORABLE PAUL E. DAVISON
             United States Magistrate Judge
             Southern District of New York

- - - - - - - - - - - - - - - - - - X
                                    :           COMPLAINT
UNITED STATES OF AMERICA            :
                                    :           Violation of 18 U.S.C.
     - v. -                         :           § 922(g)(1)
                                    :
QUEOTIS CAMPBELL,                   :
                                    :           COUNTY OF OFFENSE:
                   Defendant.       :           ORANGE
                                    :
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOHN JAVAHERI, being duly sworn, deposes and says that
he is a Task Force Officer with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

                                  COUNT ONE

          1.   On or about June 20, 2020, in the Southern
District of New York, QUEOTIS CAMPBELL, the defendant, knowing
he had previously been convicted in a court of a crime
punishable by imprisonment for a term exceeding one year,
knowingly did possess a firearm, to wit, a Phoenix Arms .22LR
pistol with serial number 4235750, and the firearm was in and
affecting interstate commerce.

          (Title 18, United States Code, Section 922(g)(1).)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          2.   I am a Task Force Officer with the FBI. I have
been personally involved in the investigation of this matter.
This affidavit is based upon my personal participation in the
investigation of this matter, as well as on my conversations
with other law enforcement officers and others, and my
examination of reports and records. Because this affidavit is
       Case 7:20-mj-06496-UA Document 1 Filed 06/22/20 Page 2 of 3



being submitted for the limited purpose of establishing probable
cause, it does not include all the facts I have learned during
the investigation. Where the contents of documents or the
actions, statements, or conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated.

          3.   Based on my discussions with other law
enforcement officers, and my review of law enforcement records,
I have learned, among other things, the following:

               a.   On or about June 20, 2020, an officer (the
“Trooper”) with the New York State Police (“NYSP”) was in his
vehicle on patrol in the City of Newburgh, New York. While
stopped at a stop sign at the intersection of South and Lander
Streets in Newburgh, the Trooper saw a Honda bearing New York
registration JRL5681 (the “Honda”) drive through the
intersection and almost strike a taxi cab. The Trooper saw that
the driver of the Honda was looking down at his cellphone as he
drove through the intersection. The Trooper pulled up behind the
Honda, which stopped on the side of the road shortly after the
near-collision, and activated his sirens.

               b.   By the time the Trooper activated his lights
to conduct a traffic stop, the driver of the Honda had already
gotten out of the car. The Trooper told the driver to get back
in his car and provide his license and registration, and the
driver did so. The driver’s identification identified him as
QUEOTIS CAMPBELL, the defendant.

               c.     When the Trooper went back to the driver’s
side of the Honda   to speak with CAMPBELL, the Trooper noticed
what he suspected   was a marijuana cigar in CAMPBELL’s left ear.
The Trooper asked   CAMPBELL if it was marijuana and CAMPBELL
confirmed that it   was.

               d.   The Trooper then told CAMPBELL to get out of
the car and patted him down. In CAMPBELL’s right pants pocket,
the TROOPER found a Phoenix Arms .22LR pistol with serial number
4235750 (the “Firearm”). The Firearm was not loaded and did not
contain a magazine. The Trooper arrested CAMPBELL.

               e.   During an interview after his arrest,
CAMPBELL agreed to waive his Miranda rights and stated, among
other things, that he had purchased the gun on the street, and
that he knew it worked because he had seen it fired before.
CAMPBELL would not say where the magazine or ammunition for the
Firearm were, but claimed that he knew not to have the gun


                                   2
       Case 7:20-mj-06496-UA Document 1 Filed 06/22/20 Page 3 of 3



loaded, because carrying a loaded firearm would be considered a
violent felony under New York law.

          4.   Based on my review of a criminal history report
pertaining to QUEOTIS CAMPBELL, the defendant, and my
involvement in this investigation, I have learned, among other
things, that on or about January 8, 2013, CAMPBELL was convicted
of criminal possession of a weapon in the third degree in
violation of N.Y. Penal Law 265.02(1), and was sentenced to a
term of 42 months’ to seven years’ imprisonment.

          5.   As part of my investigation, I have been informed
by an agent of the United States Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”), who has expertise concerning
the manufacturing of firearms and who reviewed a description of
the Firearm recovered from CAMPBELL, that the Firearm was
manufactured in the State of California.

          WHEREFORE, the deponent respectfully requests that
QUEOTIS CAMPBELL, the defendant, be imprisoned or bailed, as the
case may be.

                            /s/ John Javaheri (credentials inspected)
                           _______________________________
                           JOHN JAVAHERI
                           Task Force Officer
                           Federal Bureau of Investigation


Sworn to me through the transmission of this
Complaint by reliable electronic means, pursuant to
Federal Rule of Criminal Procedure 4.1, this

22nd day of June, 2020    (via FaceTime)


__________________________________
THE HONORABLE PAUL E. DAVISON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                     3
